Title: II. The Baron von Thulemeier’s Memorandum Regarding Changes to the Draft Prussian-American Treaty Suggested by the American Commissioners, with a Contemporary Translation, 5 May 1784
From: Thulemeier, Friedrich Wilhelm, Baron von
To: 


          
            [post 5 May 1784]
          
          Observations faites par Monsieur Adams, sur le projet d’un Traité d’Amitié et de Commerce à conclure entre Sa Majesté le Roi de Prusse et les Etats-Unis de l’Amérique; avec les altérations que ce Ministre desireroit voir adopter par Sa Majesté Prussienne, d’après un concert préalable arrêté entre lui et Ses Collègues Messieurs Francklin et Jay.
          1: Au lieu d’exprimer dans le cours du Traité la dénomination des Etats-Unis de l’Amérique Septentrionale—simplement celle d’Etats-Unis de l’Amérique.
          2. Au lieu de Sujets respectifs—quant aux Etats-Unis de l’Amérique, le mot de Citoyens.
          3: Article III. De même les marchandises de l’Amérique—ajouter productions, fabriques et marchandises.
          4. Article VII. et personne ne sera molesté par rapport à son culte, moyennant qu’il se soumette à la démonstration publique suivant les loix du pays. A cet égard on desireroit un article plus explicite, tel que le IVe. du Traité conclu entre les Etats-Unis de l’Amérique et la République des Provinces-Unies. “Il sera accordé liberté de conscience entière et parfaite aux Sujets et habitans de chaque Partie et à leurs familles, et personne ne sera molesté à l’égard de son culte, moyennant qu’il se soûmette, quant à la démonstration publique, aux loix du pays. Il sera donné en outre liberté, quand des Sujets et habitans de chaque Partie viendront à mourir dans le Territoire de l’autre, de les inhumer dans les cimetières usités, ou dans les endroits convenables et décens que l’on assignera à cela dans l’occurrence; et les cadavres des enterrés ne seront molestés en aucune manière. Et les deux Puissances contractantes pourvoiront, chacune

dans sa jurisdiction, à ce que les Sujets et Habitans respectifs puissent obtenir dorênavant les certificats requis, en cas de mort où ils se trouvent intéressés.”
          5. Article XV … jusqu’à ce que la cargaison ait été mise à terre, en présence des officiers préposés à cet effet, et que l’ouverture en ait été faite.
          NB. Au lieu de l’ouverture, l’inventaire.
          6: Article XXI. pourroit exiger quelque changement, puisqu’il se trouve en contradiction avec l’Article XVII. du Traité de Commerce entre Sa Majesté Très-Chrétienne et les Etats-Unis de l’Amérique, dans lequel on s’exprime de la manière suivante:
          “Et au contraire ne sera donné asyle ni retraite dans leurs ports ou havres, à ceux qui auront fait des prises sur les Sujets de Sa Majesté ou des dits Etats Unis, et s’ils sont forcés d’y entrer par tempête ou péril de la mer, on les fera sortir le plutôt possible.”
          D’après l’énoncé de cet article il paroît que dans le cas d’une guerre entre la Prusse et la France, il ne seroit point pérmis aux Etats-Unis d’Amérique de déroger aux Traités antécédens conclus avec le Roi Très-Chrétien, en faveur d’une obligation plus récente, contractée envers Sa Majesté Prussienne.
         
          TRANSLATION
          
            [post 5 May 1784]
          
          Observations made by Mr. Adams, on the project of a Treaty of Amity & Commerce to be concluded between His Majesty the King of Prussia & the Ud States of America with the alterations which this Minister desired might be adopted by His Prussian Majesty, after a previous agreement on those points between him & His Colleagues Messrs. Franklin & Jay.
          1st. Instead of expressing through the course of the Treaty the denomination of the United States of North America, simply the Ud States of America
          2d. Instead of respective subjects—with respect to the Ud States of America, the word Citizens.
          3d. Art III In like manner, the Merchandizes of America add, productions, Manufactures & Merchandizes
          4th. Art. VII & No one shall be molested on account of his Religion, provided he submits to such public demonstrations as are enjoined by

the Laws of the country— On this head a more explicit Article is desired, such as the 4th. of the Treaty concluded between the Ud States of America & the Republic of the United Provinces. “Entire & perfect Liberty of conscience shall be granted to the subjects & inhabitants of each party & their families, & no one shall be molested on Account of his religion, provided he submits, in the public demonstration thereof, to the Laws of the country. Liberty shall moreover be granted on the death of the subjects or inhabitants of either party in the territory of the other to inter them in the usual burial Grounds, or in decent & suitable places appointed for the purpose; & the bodies of the interred shall in no wise be molested. And the two contracting powers shall provide, each within its respective jurisdiction, that the respective subjects & inhabitants may hereafter obtain the requisite certificates in case of death when they may be interested therein.”
          5. Article XV. Untill the Cargo has been landed in the presence of Officers appointed for the purpose & that the Opening has been made—NB. instead of Opening, Inventory
          6th. The XXI. Article may require some explanation, since it is found to be contradictory to the 17th. Article of the Treaty of Amity & Commerce between His most Christian Majesty & the Ud States of America, which contains the following expressions
          “And on the contrary no shelter nor refuge shall be given in their ports or Harbours to such as Shall have made prizes of the subjects of His Majesty or of said Ud States; & if they are forced to enter by distress of Weather or the danger of the Sea, they shall be obliged to leave it again as soon as possible”
          After the declaration of this article, it appears that in case of a war between Prussia & France, it would not be admissible for the Ud States of America to derogate from antecedent Treaties concluded with the most Christian King in favor of a more recent obligation contracted with his Prussian Majesty.
        